Citation Nr: 1418747	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement for the cost of a right lumbar nerve root block performed at Inland Imaging LLC on November 2, 2012.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from August 1965 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.  Jurisdiction over the case was subsequently returned to the VA Medical Center in Seattle, Washington.   

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran received prior authorization from VA to receive three lumbar nerve root blocks from a non-VA facility in May 2012; the second of which was administered on November 2, 2012, at Inland Imaging LLC.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of a right lumbar nerve root block performed at Inland Imaging LLC on November 2, 2012, have been met.  38 U.S.C.A § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services, for the treatment of a disability of a Veteran who has a total disability rating that is permanent in nature from a service-connected disability.  38 U.S.C.A § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52 (2013).

In this case, in May 2012, it was determined that the Veteran required a series of three lumbar nerve root blocks for treatment of a service-connected low back disability.  In the request for prior authorization, it was noted that the VA Medical Center at which the Veteran received treatment did not offer the procedure ordered and the Veteran would need to be seen by a contracted provider.  Based on the May 2012 request, prior authorization for a series of three lumbar nerve root blocks was approved.  There is no indication from the prior authorization approval of record that a time limit was placed on the prior authorization or that the Veteran was informed of any time limit on the authorization.  The Veteran had the first of the three authorized lumber nerve root blocks in July 2012 and VA paid for that procedure without incident.  The Veteran received the second of three authorized lumbar nerve root blocks in November 2012.  VA denied payment of that procedure based on a finding that the Veteran's prior authorization had expired.  

The Board finds that payment or reimbursement for the November 2, 2012, lumbar nerve root block should be made.  The prior authorization specifically approved a series of three lumbar nerve root blocks to be performed by a contracted provider and there is no indication from the prior authorization approval of record that a time limit was placed on the prior authorization or that the Veteran was informed of any time limit on the authorization.  Further, when informed that he had received prior authorization for three lumbar nerve root blocks, the Veteran reasonably relied on that information in obtaining the authorized medical services.  Therefore, the Board finds that payment or reimbursement for the lumbar nerve root block performed at Inland Imaging LLC on November 2, 2012, is warranted.  








ORDER

Entitlement to payment or reimbursement for the lumbar nerve root block performed at Inland Imaging LLC on November 2, 2012, is granted



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


